Citation Nr: 1033817	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an effective date prior to December 6, 2005, for a 
grant of a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1953 to October 1956.

This matter comes before the Board from a July 2008 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO granted 
entitlement to a TDIU, effective December 6, 2005.  The Veteran 
appealed, claiming entitlement to an earlier effective date for 
the grant of the TDIU.
 

FINDINGS OF FACT

1.  Even if the Veteran made an informal claim for TDIU prior to 
the December 6, 2005 claim that was granted, such informal claim 
was implicitly denied in the March 2005 decision granting an 
increased rating for his left foot disability but denying any 
higher rating including a TDIU.

2.  The evidentiary record does not support service connected 
unemployability prior to December 6, 2005.


CONCLUSION OF LAW

The criteria for an effective date for a TDIU earlier than 
December 6, 2005 are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

This claim arises from the Veteran's disagreement with the 
effective date assigned pursuant to the grant of a TDIU.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The relevant law provides that, unless specifically provided 
otherwise, the effective date of an award based on a claim for 
increase of compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The grant of TDIU 
is an award of increased disability compensation for purposes of 
assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).

The Court and VA General Counsel have interpreted the laws and 
regulations pertaining to the effective date for an increase as 
follows: If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1),(2); VAOPGCPREC 12-98.  

In addition, it is possible that the claims file could contain a 
communication or action indicating an intent to apply for one or 
more benefits under the laws administered by VA, including a 
report of VA examination or hospitalization, which could be 
considered an informal claim.  See 38 C.F.R. §§ 3.155(a), 3.157.  

In this case, the effective date was assigned based on the date 
of the Veteran's claim for a TDIU, which was received by VA on 
December 6, 2005.  The Veteran argued in his July 2009 
substantive appeal (VA Form 9) that he is entitled to an earlier 
effective date for his TDIU because his unemployability began in 
1985.  He wrote, "I've not been able to work, much less seek 
gainful employment since 1985 due to many medical problems but 
mainly back problems.  I just believe the decision is wrong.  I 
have no other proof."

The Veteran's argument does not provide a basis for an earlier 
effective date for his TDIU.  As the above regulations indicate, 
simply being unemployed at a given date prior to the date of 
claim is not a sufficient basis for an earlier effective date for 
a TDIU.  The Veteran would have to show either that he was 
entitled to a TDIU within a year of his December 6, 2005 claim, 
or that he had previously filed a claim for a TDIU, formal or 
informal, which should have been granted but was not acted upon 
by VA, and thus remained pending.  Although not specifically 
argued by the Veteran, the Board must consider the issues 
reasonably raised by the evidence of record, particularly with 
regard to unrepresented appellants such as the Veteran.  See 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); 
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran is currently in receipt of service connection for 
residuals of left fifth metatarsal with Morton's neuroma of the 
third and fourth metatarsal interspace, left foot, rated 30 
percent disabling, effective June 1998.  These disabilities had 
been rated separately, with a noncompensable rating for left 
fifth metatarsal fracture residuals from October 1986 and a 10 
percent rating from April 1993, and a 10 percent rating for 
Morton's neuroma of the third and fourth metatarsal interspace of 
the left foot, effective June 1998.  The Veteran has also been 
granted service connection for bilateral temporomandibular joint 
derangement, rated 10 percent, effective October 1998, and for 
residuals of a back injury, rated 20 percent disabling, effective 
October 4, 1997.

A TDIU may be granted on a showing that a Veteran is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  A TDIU may be assigned where the schedular rating 
is less than total and the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there is at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also 
provides that disabilities affecting a single body system, such 
as orthopedic, will be considered as one disability.  As noted by 
the RO, the Veteran's disabilities are each orthopedic, and may 
be considered a single disability under 38 C.F.R. § 4.16(a).  
Consequently, he became eligible for a TDIU on a schedular basis 
on December 6, 2005, the date that his bilateral 
temporomandibular joint derangement was increased from 10 to 20 
percent, and his combined disability rating became 60 percent.  
Thus, an earlier effective date is not warranted for the TDIU on 
the basis that the Veteran was eligible for a schedular TDIU 
prior to December 6, 2005.

However, notwithstanding the provisions of 38 C.F.R. § 4.16(a), 
it is VA's policy to grant a TDIU in all cases where a service 
connected disability causes unemployability regardless of the 
percentage evaluations. 38 C.F.R. § 4.16(b).  Thus, if the 
Veteran filed a claim, formal or informal, prior to December 6, 
2005, and his service-connected disabilities caused 
unemployability, he could be entitled to an earlier effective 
date.   A TDIU is an element of all rating appeals, including 
claims for higher initial rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) (2009) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU). Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, after the initial January 1987 grant of service 
connection for left fifth metatarsal fracture residuals, the 
Veteran filed multiple claims for an increased rating for this 
disability, for non-service-connected  pension, and for service 
connection for multiple orthopedic disabilities including back 
and right hand disabilities.  The Veteran has continued to assert 
his unemployability during this time.  For example, in a 
September 1987 statement, the Veteran indicated that a post-
service fall in which he injured his right hand (and which could 
have aggravated a previous right hand injury that he claimed was 
related to service), rendered him unable to perform labor.  In a 
November 1989 statement in which he wrote that he "would like to 
amend my disability claim," the Veteran, after noting 
degenerative arthritis in all of his joints, wrote, "I have been 
unable to be gainfully employed for the last four and one-half 
and I have been declared disabled totally."  In connection with 
his appeal of the November 1993 denial of his claim for an 
increased rating for his left fifth metatarsal fracture 
residuals, the Veteran indicated in his substantive appeal and 
elsewhere that he was unemployable due to his service-connected 
left fifth metatarsal fracture residuals.

Even assuming that the Veteran's statements met the requirements 
for an informal claim for a TDIU, his claim for an earlier 
effective date must be denied for two reasons.  First, any 
pending informal claim for a TDIU was implicitly denied in the 
RO's March 2005 rating decision, which granted an increased 
rating for his left foot disability and implicitly denied a claim 
for a TDIU.  Second, at no time prior to December 6, 2005 has the 
evidence indicated that the Veteran was unemployable due to 
service-connected disabilities.

In April 1993, the Veteran filed a claim for an increased rating 
for service connected left foot fracture residuals, then rated 
noncompensable.  The RO denied the claim in November 1993 and 
confirmed this denial in August 1994.  The Veteran filed a 
September 1994 notice of disagreement, the RO issued a January 
1995 statement of the case, the Veteran filed a January 1995 
substantive appeal (VA Form 9).  In his substantive appeal, the 
Veteran indicated that he sought a 30 percent rating and also 
that his disability was severe enough to keep him from working 
full or even half time.  After a June 1997 remand, the Board 
denied the claim in September 1999.  However, the Board September 
1999 decision was vacated by the Court of Appeals for Veterans 
Claims (Court) in June 2001.  In December 2001, the Board 
remanded the claim, as well as the Veteran's claims for service 
connection for residuals of a jaw injury, residuals of a back 
injury, and entitlement to service connection for Morton's 
neuroma of the third and fourth metatarsal head.  In a June 2002 
rating decision, the RO increased the rating for the Veteran's 
left fifth metatarsal fracture to 10 percent, and granted a 
separate 10 per cent rating for Morton's neuroma of the third and 
fourth metatarsal space.  As noted by the Board in its February 
2003 decision granting service connection for jaw injury 
residuals, the Veteran's appeal of the denial of his April 1993 
increased rating claim remained pending because he had not 
indicated satisfaction with the assigned 10 percent ratings.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  In December 2003, the 
Board remanded the increased rating claim, now characterized as 
for an increased rating in excess of 10 percent for residuals of 
fracture of the left fifth metatarsal.  In its March 2005 
decision granting service connection for residuals of a back 
injury, the RO closed out the separate rating for Morton's 
neuroma and combined this rating with the left fifth metatarsal 
fracture residuals and assigned a 30 percent rating for the 
disability now characterized as residuals of fracture, left fifth 
metatarsal with Morton's Neuroma of the third and fourth 
metatarsal interspace, left foot (hereinafter left foot 
disability).  Significantly, the RO indicated that it had 
considered a higher evaluation of 40 percent but that the 
preponderance of the evidence was against a rating higher than 30 
percent.  The RO also indicated at the conclusion of the 
decision, "This is the full grant sought under appeal."

Given that the Veteran sought an increased rating for his left 
foot disability, sought the highest rating possible, and 
submitted evidence of his unemployability (discussed in more 
detail below), the Board finds that he had submitted an informal 
claim for a TDIU as part of his claim for an increased rating for 
his left foot disability.  While the Veteran had initially 
indicated that he sought a 30 percent rating, he did not indicate 
that he was not also going to seek any higher rating for the more 
than 10 years that the appeal remained pending.  Indeed, in 
written statements such as one in June 1997, the Veteran 
indicated that most of his doctors had told him that he would 
"never be able to labor or hold a job (gainful employment)."  
Thus, the Board finds that he was seeking the highest rating 
possible notwithstanding his initial request for a 30 percent 
rating, and that he had submitted an informal claim for TDIU 
along with his increased rating claim.  This view is supported by 
the RO's consideration of an even higher rating in its decision 
granting a 30 percent rating for the Veteran's combined left foot 
disability.  The RO's statement that this is the full grant 
sought under appeal is ambiguous, as it does not indicate whether 
it applied to its simultaneous decision to grant service 
connection for back injury residuals, to increase the rating to 
only 30 percent, or both.

Given that (1) the Veteran filed an informal claim for a TDIU in 
connection with his claim for an increased rating, (2) the RO in 
its March 2005 decision indicated that the functional impairment 
caused by the Veteran's left foot disability would affect his 
activities of daily living, (3) the related nature of the 
increased rating and TDIU claims, and (4) that the Veteran 
alleged unemployability throughout the appeal period and thus 
filed his informal TDIU claim close in time to his increased 
rating claim, the Board finds that a reasonable person would have 
been placed on notice that the decision to deny a rating higher 
than 30 percent his left foot disability included an implicit 
denial of his informal claim for a TDIU.  See Adams v. Shinseki, 
568 F.3d 956, 961-964 (Fed. Cir. 2009) (formulating the 
"implicit denial rule" and the four factors to be considered in 
considering its application).  Significantly, the Federal Circuit 
recently held that the implicit denial rule applies to pending 
informal claims such as the Veteran's informal claim for a TDIU.  
See Munro v. Shinseki, No. 2009-7110 (Fed. Cir. August 6, 2010).  
Therefore, the Board finds that the Veteran's informal claim for 
a TDIU was implicitly denied in the portion of the March 2005 
decision that denied a claim for a rating higher than 30 percent 
for his left foot disability.  Moreover, any previous pending 
informal claim for a TDIU that had not been finally adjudicated 
was terminated by the March 2005 implicit denial.  See Williams 
v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).

The Veteran did not file an appeal from the March 2005 decision.  
Rather, he filed a December 6, 2005 claim for a TDIU.  Therefore, 
the March 2005 decision denying a TDIU became final.  See 38 
C.F.R. § 20.1103 (2009).  The effective date for the Veteran's 
TDIU could not be earlier than March 2005 because that decision  
terminated his prior claim for a TDIU.

Moreover, there is no evidence between the March 2005 denial and 
the December 6, 2005 claim for a TDIU that could serve as an 
informal claim for a TDIU.  There are no statements from the 
Veteran and the only medical evidence is an April 2003 Grant 
County Orthopedic Associates EMG follow up that addressed only 
non-service connected disabilities.
 
In addition, even if the Veteran's informal claim for a TDIU had 
remained pending and not been terminated by the March 2005 RO 
decision, an earlier effective date would not be warranted 
because the evidentiary record does not support service connected 
unemployability prior to December 6, 2005.

In his November 1989 statement, the Veteran referred to the 
Social Security Administration's (SSA's) July 1988 disability 
determination.  In that decision, SSA specifically found that the 
Veteran's impairments consisted of chronic, intractable, benign 
pain of the right arm and shoulder, reflex sympathetic dystrophy 
of the right arm, and arthritis in both knees, and that his 
disability began on May 19, 1985.  SSA Disability Determination, 
at 6 (July 14, 1988).  Not only were those disabilities not 
service-connected at that time, they have never been service-
connected.  The subsequent evidence in the claims file similarly 
establishes that the Veteran's unemployability was not due to 
service connected disabilities prior to December 6, 2005.  The 
July 1994 VA feet examination report indicted the Veteran's lack 
of employment since 1985 but the examiner did not attribute it to 
his service-connected left fifth metatarsal fracture residuals.  
Rather, the examiner wrote that the Veteran walked with a cane 
and a slight limp, and that examination of the left foot showed 
claw foot and tenderness but no callosities and X-rays showed a 
residual fracture of the left fifth metatarsal, with regard to 
which, "Healing is complete and there is no significant 
deviation for normal alignment."  The June 1998 VA feet 
examination contained an addendum in which the examiner 
specifically addressed whether the Veteran could perform average 
employment in a civil occupation considering the functional 
impairment caused by the left fifth metatarsal fracture 
residuals.  The examiner noted that, while the Veteran complained 
of severe discomfort, the same could not be found on examination, 
although there was a fair amount of discomfort on palpation of 
the volar aspect between the third and fourth metatarsal heads, 
possibly from a neuroma.  The examiner wrote, "I do not believe 
that a sit down type of a job is outside the capability of this 
patient."  He also wrote, "this patient, however, has so many 
complaints in different parts of the body, some of which are 
apparently service connected that I doubt he is ever going to get 
back to any type of even a sedentary job."  Thus, the June 1998 
VA examiner similarly indicated that the Veteran was not rendered 
unemployable by his service connected left foot disability, but, 
rather, by a combination of service connected and non-service-
connected disabilities.

In addition, the April 2002 VA dental and oral examination 
indicated that the Veteran had facial pain, but not that this 
disability rendered him unemployable.  On the April 2002 VA 
orthopedic examination, there was very minimal scoliosis, no 
paraspinous muscle spasm, and exaggeration of the normal thoracic 
kyphosis.  Flexion was to 20 degrees with pain, extension 5 
degrees with pain, side bending to 20 degrees bilaterally with 
very minimal pain, and 45 degrees rotation bilaterally with 
discomfort at the extreme.  All nerve testing, including straight 
leg raising, was negative, there was tenderness on deep palpation 
in the region of the lumbosacral spine and the mid thoracic 
spine, lower extremity sensory testing was normal, X-rays of the 
left foot were normal except for some narrowing and degenerative 
process in the articulation between the base of the fifth 
metatarsal and the cuboid, and a very minimal deformity of the 
fifth metatarsal that was probably indicative of an old fracture.  
There was also obvious clawing of the toes.  X-rays of the spine 
showed moderate spondylosis of the entire lumbosacral spine, with 
spurring at the end of the vertebral bodies, and degenerative 
changes of the facet joints, with normal intervertebral disc 
spaces and mild old compression of the T-12 vertebra.  The 
diagnosis of the spine was spondylosis of the lumbosacral spine 
with no evidence of any problems of the sacrum and degenerative 
disease involving the facet joints at L4-L5 and L5-S1, and an old 
compression fracture, mild, of the body of T-12.  As to the left 
foot, the diagnoses were old healed fracture of the base of the 
fifth metatarsal, probable Morton's neuroma of the third 
intermetatarsal space and degenerative disease involving the 
tarsometatarsal joint between the base of the fifth metatarsal 
and the cuboid.  Although opining as to the etiology of the 
Veteran's left foot and back disabilities, the examiner did not 
opine as to whether these disabilities, by themselves or in 
combination, rendered him unemployable.

The May 2004 VA feet examination indicated that there was 
dorsiflexion of 0 degrees and plantar flexion of 40 degrees with 
minimum discomfort inversion of 30 degrees and eversion of 20 
degrees.  There was marked pain on palpation at the fifth and 
fourth metatarsal bases, and severe pain on manipulation, as well 
as pain between the first and second metatarsal heads.  X-rays 
showed no fracture, dislocation, significant soft tissue anomaly, 
or significant degenerative changes.  The examiner diagnosed 
chronic strain/sprain based at the fourth and fifth metatarsals 
and Morton's neuroma of the left foot.  He noted that the Veteran 
had considerable difficulty ambulating because of pain in his 
foot, with more pain when standing and walking.  He noted that 
the Veteran could usually walk for 15-20 minutes with an 
assistive device, mainly a cane, but that there is pain in the 
lateral aspect of the left foot even with the cane.  The examiner 
found that it was more likely than not that the left fifth 
metatarsal fracture caused weakness of movement and excess 
fatigability and swelling and difficulty with ambulation even 
though swelling is not a major factor.  He also found that the 
Veteran's weight bearing stance places more stress on his left 
foot due to his right knee replacement and this markedly limits 
the Veteran's functional ability with regard to walking and 
standing and affected the Veteran's activities of daily living 
especially with regard to shopping, carrying packages, cleaning 
house, and similar activities. On the May 2004 VA examination, 
range of motion findings were similar, there was left straight 
leg raising was positive for pain at 30 degrees, Patrick's and 
Faber test produced mild discomfort in the lower back 
bilaterally, and there was marked spasm in the thoracolumbar area 
involving the paravertebral muscles as well as the lumbosacral 
area.  The examiner did not express an opinion as to the effect 
of the Veteran's back disability on his employability.

The above evidence reflects that there has been no medical 
opinion that attributed the Veteran's unemployability to his 
service connected disabilities.  The only opinion to specifically 
address this question is that of the June 1998 VA examiner, who 
found that the Veteran's left foot disability did not prevent him 
from performing sedentary employment, and also that the Veteran's 
unemployability was due to a combination of service connected and 
non-service connected disabilities.  Neither the April 2002 nor 
May 2004 VA examiners indicated that the Veteran's back and left 
foot disabilities, by themselves or in combination, rendered him 
unemployable, and the April 2002 VA examiner indicated that the 
Veteran's his difficulties in activities of daily living were due 
to a combination of his non-service connected right total knee 
replacement and his service connected left foot disability.  
Therefore, the medical evidence does not indicate that the 
Veteran was unemployable due to his service connected 
disabilities prior to December 6, 2005.  

As to the Veteran's lay testimony, the Veteran has stated that 
his unemployability is due to a combination of his service 
connected and nonservice connected disabilities, including in a 
statement submitted with his December 2005 claim for a TDIU.  In 
that statement, the Veteran referred to his "whole left side 
(foot-knee-hip)," as well as the nerve conduction study which he 
acknowledged was not related to a service connected disability, 
in addition to his back, as causing his unemployability.  To the 
extent that the Veteran has indicated that his service connected 
disabilities rendered him unemployable prior to December 6, 2005, 
the Board finds the specific findings and opinions of trained 
professionals finding the Veteran capable of sedentary employment 
or declining to find him unemployable due to service connected 
disabilities to be of greater probative value than the Veteran's 
general lay statements.

Consequently, even if there were an informal pending claim that 
was not resolved by the March 2005 RO decision, an earlier 
effective date for the Veteran's TDIU would not be warranted 
because the evidentiary record does not support service connected 
unemployability prior to December 6, 2005.

In sum, any pending informal claim for a TDIU was implicitly 
denied in the RO's March 2005 decision declining to grant a 
rating higher than 30 percent for the Veteran's left foot 
disability, the Veteran did not appeal, and there was no document 
received between this date and the December 6, 2005 claim for a 
TDIU that could serve as an informal claim for a TDIU.  Moreover, 
even if there was a pending informal claim that was not resolved 
by the March 2005 rating decision, the preponderance of the 
evidence indicates that there was no service connected 
unemployability prior to December 6, 2005.  The benefit-of-the-
doubt doctrine is therefore not for application and the claim for 
an effective date prior to December 6, 2005 for the grant of a 
TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date prior to December 6, 2005, for a 
grant of a TDIU, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


